El Juez Asociado Sr. del Toro,
emitió 'la opinión del tribunal.
El presente es un recurso de apelación contra una orden mandando suspender'la ejecución de -una sentencia. En la Corte de Distrito de Arecibo se siguió un pleito por Joaquín *303Sánchez Chirino contra Manuel Negrón y Colón, en cobro de nn crédito hipotecario por $3,600 de capital, con más los inte-reses y costas, por los trámites del procedimiento ordinario. Emplazado el demandado, no contestó, y anotada sn rebeldía, se dictó contra él sentencia. Decretada la ejecución de la sen-tencia, se sacaron a pública subasta los bienes hipotecados y en el mismo día en qne debían ser vendidos, compareció Sil-vano Negrón y Negrón ante dicho Juez de Distrito de Are-cibo en sn despacho y presentó una moción jurada y acompa-sada de tres escrituras públicas, alegando qne era dueño, con sn derecho inscrito en el registro de la propiedad, de una snb-hipoteca por la suma de 335 pesos de capital y 150 pesos más para costas en caso de reclamación judicial, constituida por el demandante Sánchez sobre el crédito hipotecario qne trataba de percibir 5 qne tenía establecida demanda en la corte municipal para el cobro de dicha srib-hipoteca, y que si se permitía la celebración del remate, tal acto equivaldría a la destrucción de los bienes hipotecados con respecto al peti-cionario, y suplicando finalmente que se ordenara la suspen-sión inmediata de la subasta. Así lo hizo el juez, sin oir a las partes en el pleito, por medio de la siguiente orden contra la cual se ha interpuesto el presente recurso de apelación.
“Vista la precedente petición y los documentos que se acompañan, se ordena al marshal la suspensión del remate que ha de tener efecto en el día de hoy, y notifíquese a los interesados.”
El apelante alega que se han infringido en este caso la sección 16 (a) de la ley sobre tercerías, Leyes 1908, página 49, el artículo 36 del Código de Enjuiciamiento. Civil y el artículo 17 del Código Civil revisado.
Un simple examen de los procedimientos, demuestra que la corte inferior no se ajustó al resolver la petición de Sil-vano Negrón y Negrón, ni a la letra, ni al espíritu de la ley.
Sólo a las partes demandantes y demandadas les es per-mitido gestionar en los pleitos de acuerdo con la ley y las reglas de las cortes, y el procedimiento para que personas *304extrañas que estén realmente interesadas puedan intervenir en los litigios antes de la celebración del juicio, está regulado por el artículo 72 del Código de Enjuiciamiento Civil.
Para casos especiales o extraordinarios, la ley establece procedimientos adecuados; pero paralizar de una manera definitiva, como se ha becbo en el presente caso, la ejecución de una sentencia, a petición de una persona que no es parte en el procedimiento, sin la presentación de una demanda, sin citación ni audiencia dé las partes en el pleito, sin presta-ción de fianza y sin que- se alegue y demuestre que se carece, de otro recurso propio y eficaz, no sólo no está autorizado por la ley, sino que es contrario a la ley.
En tal virtud, el recurso debe declararse con lugar y 1a, orden apelada debe revocarse, devolviéndose el caso a la Corte de Distrito de Arecibo para procedimientos ulteriores no inconsistentes con esta opinión.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Sr. Wolf.
Los Jueces Asociados Sres. MacLeary y Aldrey, no inter-vinieron en la resolución de este caso.